— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed November 4, 1976, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being a term of imprisonment of 814 years to 25 years to be served consecutive to a previously imposed Federal sentence. Sentence modified, as a matter of discretion in the interest of justice, by changing to concurrent the provision that it be served consecutive to the previously imposed Federal sentence. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Suozzi, J. P., Rabin, Gulotta and Shapiro, JJ., concur.